Title: [Diary entry: 19 July 1788]
From: Washington, George
To: 

Saturday 19th. Thermometer at at 66 in the Morning—75 at Noon And 74 at Night. Clear and tolerably pleasant all day. Wind at No. Wt. in the Morning but not much of it then, or at any other time of the day. Visited all the Plantations. In the Neck—5 Plows and a Harrow were at Work in the Corn field. All the other hands were in the Wheat in No. 7. At Muddy hole the two setts of Cradlers which had finished cutting down the grain last Night at Dogue run had come to this place and having finished Cutting the Wheat before breakfast were in the Oats which they would have cut down about or a little after dinner and wd. join the rakers in getting up the Wheat. At Dogue run—All hands, except the Cradlers and two people at the Plow were getting up the Wht. that had been cut down. And after breakfast, Frenchs & the Ferry People came here to get up the Oats. At French’s—A Plow and Harrow were at Work—the other hands (as above) after getting their Oats in to Shock had gone to Dogue run.  At the Ferry. The hands from this place had also gone to the same place. Two plows and a harrow were at Work here.